Taylor, J.
This case has been before this court on appeal heretofore, and the decision of this court will be found in 61 Wis. 233. Upon the former appeal this court held that the respondent was entitled to recover against the town of Ashlcmd the sum of $5,000 upon his contract made with the town of La Pointe, which said last-named town had been abolished previous to the full performance of said contract on the part of said Knight, and its territory attached to the town of Ashlcmd by the board of supervisors of the county of Ashland; and that the liability of said town of La Pointe to said Kvight, upon said contract, had been fixed by the order of said board upon said town of Ashlcmd.
The evidence in the former case was no stronger in favor *168of the plaintiff than in the ease now before the court on this appeal. On the former appeal this court remarked: “ It is not contended by the learned counsel for the respondent [the town of Ashlcmd] but that the plaintiff would have been entitled to recover under his contract the stipulated $5,000, had the town of La Pointe continued in existence, and that town had, without the consent of the plaintiff, discontinued its action against the town of Ashland.” This remark is based upon certain provisions in the contract between Knight and the town of La Pointe. The provisions in said contract upon which this remark was founded are: “That in case no part of said moneys [referring to the moneys to recover which the action was instituted] shall be recovered, then and in that case the said John H. Knight shall not be entitled to receive any compensation for his services.” Another provision reads as follows: “ And said supervisors of said town of La Pointe, for and on behalf of said town, hereby agree and covenant to and with the said John K. Knight, his heirs and assigns, that the proceedings commenced and undertaken by him, or the suits and actions at law commenced by the said John H. Knight to recover the aforesaid moneys, or any part thereof, shall not be discontinued, suspended, interrupted, or prejudiced in any manner by said town of La Pointe, or by the supervisors thereof, without the consent of the said John H. Knight, his heirs and assigns; and it is further agreed and covenanted to and with the said John K. Knight, his heirs and assigns, by the said supervisors of said town of La Pointe, . . that if said proceedings, suits, and actions shall in any manner be prejudiced, interrupted, suspended, or discontinued, or the matters therein involved settled or compromised by the said town of La Pointe, or by any officers of said town on behalf of said town, then and in that case the said sum of $5,000 shall become due and payable to the said John H. Knight,” etc.
*169On the former appeal this court held that the town of Ashland had, by virtue of the order of the board of supervisors of the county .of Ashland abolishing the town of La Pointe, pending the action instituted by said Knight under said contract for said town of La Pointe against the town of Ashland to recover the moneys mentioned in said contract, assumed the liability of the town of La Pointe to said Knight upon said contract; and it also appearing that the town of Ashland, as the successor of the town of La Pointe, had caused said action of said town of La Pointe against the town of A shland to be dismissed, the said Knight could recover against said town of Ashland the money agreed to be paid to him by the said town of La Pointe under and by virtue of said contract in case of discontinuance of said action without his consent. On the last trial there was some attempt made to prove that Knight consented to the ordinance of the county'board abolishing the town of La Pointe, and that he also consented to the order of the court dismissing the action of La Pointe v. Ashland.
"We do not think there is any evidence in the case sufficient to establish the fact that Knight consented to the dismissal of the action of La Pointe v. Ashland in any such way as to forfeit his right to recover upon the contract with said town. The order or ordinance of the county board is a legislative act, and it cannot be affected either by the consent or non-consent of Knight, who was a citizen of said county. The act must be presumed to have been done in the interest of the public, and for the public welfare. There certainly is no evidence in the case which entitled the defendant to have submitted to the jury the question whether the passage of said ordinance by the county board was brought about by a conspiracy between Knight and the members of the board to effect a discontinuance of said action of the town of La Pointe v. Ashland, so as to enable Knight to recover his $5,000 upon the con*170tract with said town of La Pointe without any further prosecution of said action. Certainly nothing less than proof establishing such fact could avail the town of Ashland as a defense to this action, if such proof would so avail in its behalf.
By the passage of the ordinance in question abolishing the town of La Pointe it was impossible for the respondent Knight to proceed further in the action of La Pointe v. Ashland. The ordinance was ah abatement of that action, and no further proceeding could be had therein until the party to whom the rights of the town of La Pointe involved in said action had been transferred by such ordinance should be substituted as plaintiff in the place of said town of La Pointe. See Supervisors of La Pointe v. O’Malley, 47 Wis. 332, 339, 340. The subsequent procurement of an order of the court by the town of Ashland dismissing said action was a mere formal entry of a dismissal of the action, which had been most effectually dismissed by the passage of the ordinance abolishing the plaintiff therein and transferring its rights to the defendant in that action. The consent or non-consent of the respondent, Knight, to the entry of such order could be of no efficacy whatever.
We think the circuit court was right in directing a verdict for the respondent.
By the Oourt.— The judgment of the circuit court is affirmed.